UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1097


PALASH BENEDICT D COSTA; MAGDALINA MITHUN D COSTA; A.J.D.;
A.C.D.,

                     Petitioners,

              v.

JEFFERSON B. SESSIONS III, Attorney General,

                     Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 22, 2017                                   Decided: September 6, 2017


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael E. Piston, New York, New York, for Petitioners. Chad A. Readler, Acting
Assistant Attorney General, Stephen J. Flynn, Assistant Director, Imran R. Zaidi, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Palash Benedict D Costa, Magdalina Mithun D Costa, A.J.D., and A.C.D., natives

and citizens of Bangladesh, petition for review of an order of the Board of Immigration

Appeals (Board) dismissing their appeal from the immigration judge’s denial of asylum,

withholding of removal, and protection under the Convention Against Torture. We have

thoroughly reviewed the record, including the transcript of the merits hearing before the

immigration court and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision. See

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

In re D Costa (B.I.A. Dec. 27, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                           2